Exhibit 10.50

 

[g4guwvqo1ljj000001.jpg]

6480 Via Del Oro / San Jose, CA 95119 / +1-408-579-2800 / ExtremeNetworks.com

 

January 29, 2020

 

Via Email

 

Robert Gault

[address]

 

Re: Separation Agreement

 

Dear Bob:

 

I am writing to confirm the terms of your transition and separation from
employment with Extreme Networks, Inc. (the “Company”).  This letter, upon your
signatures on the First Release and Second Release (defined below), will
constitute the entire and final agreement between you and the Company concerning
the terms of your transition and separation from employment and offers you a
severance package in exchange for two releases of claims (the
“Agreement”).  This Agreement has two effective dates.  Provided that you have
not revoked the Agreement by written notice to Dean Chabrier at the Company
prior to that day, the “First Effective Date” will be the eighth (8th) day after
you sign the Agreement evidencing your release of claims up to and including the
date of your first signature (the “First Release”), and the “Second Effective
Date” will be the eighth (8th) day after you sign the release of claims up to
and including the date of your second signature (the “Second Release”).  

 

1.  Transition and Separation:  

 

 

1.1

Separation Date:  Your employment with the Company will terminate effective
March 1, 2020 (the “Separation Date”).  Your status as an officer of the Company
will terminate on January 29, 2020.  You hereby agree to execute such further
document(s) as shall be determined by the Company as necessary or desirable to
give effect to the termination of your status as an officer of the Company as of
January 29, 2020; provided that such documents shall not be inconsistent with
any of the terms of this Agreement.

 

 

1.2

Transition Period:  The period between the date of this letter and the
Separation Date is the Transition Period.  During the Transition Period, you
will receive the same base salary and benefits that you were receiving
immediately before the date of this letter, as well as any earned bonus paid in
accordance with the FY20 H1 bonus plan, and will be expected to:

 

 

1.2.1

Be available full-time through and including the Separation Date to transition
your duties, respond promptly and thoroughly to inquiries, and perform any work
requested;

 

1.2.2

Comply with all applicable Company policies;

 

1.2.3

Discharge all job duties in a professional, collegial, and diligent manner; and

 

1.2.4

Work diligently to plan and execute the transition of your tasks and
responsibilities to designated employees (collectively, the “Transition
Requirement”).

 

 

--------------------------------------------------------------------------------

Mr. Robert Gault

Page 2

January 29, 2020

 

2.  Payment of Final Wages, Bonus, and Expenses; and COBRA Rights:  

 

2.1  Final Wages:  In a timeframe in accordance with state law, the Company will
provide you with a final paycheck that will include all wages earned through the
Separation Date, including unused accrued Paid Time Off (“PTO”), if any, all
subject to appropriate tax and other applicable withholding.

 

2.2  Expenses:  You will be reimbursed for all outstanding properly documented
and properly approved business expenses incurred through the Separation Date, if
any, according to the usual Company procedures.  You will submit your final
documented expense reimbursement statement within ten (10) days following the
Separation Date.

 

2.3  COBRA Rights:  As provided by law (“COBRA”) and by the Company’s current
group health insurance policies, if you are currently covered under such
policies, you will be eligible to continue your health insurance benefits
following your Separation Date.  You will be provided with a separate notice of
your right to elect health insurance continuation.  To the extent you have such
rights, nothing in this Agreement will impair those rights.

 

You will be provided with the payments and benefits described in this Section 2
whether or not you sign this Agreement.

 

3.  Wage and PTO Acknowledgment:  You acknowledge that, as of the Separation
Date, other than your final paycheck as provided in Section 2.1 above, you have
been paid all wages, including bonuses, commissions, and any accrued, unused PTO
that you earned during your employment with the Company.  

4.  Equity:  Vesting of any equity awards, including stock options and
restricted stock units shall cease effective as of the Separation Date. Your
rights with respect to such awards shall continue to be governed by and subject
to the terms and conditions of the related stock option and/or restricted stock
unit award agreement or any other applicable equity plans/agreements under which
they were granted.

 

5.  Consideration from the Company:  As new consideration to which you are not
otherwise entitled, and in exchange for your signing and returning to the
Company and not revoking the First Release and the Second Release, the Company
will provide you with the following consideration (with the items listed in this
Section 5 collectively constituting your “Severance Package”):

 

5.1  First Release Consideration:  Contingent upon your execution of the First
Release and it becoming effective and irrevocable within thirty (30) days after
the date of this Agreement, the Company will pay you the gross amount of
Twenty-Five Thousand and no/100 dollars ($25,000.00) (the “First Severance
Pay”), subject to appropriate tax and other applicable withholding. 

 

5.2  Second Release Consideration: Contingent upon your satisfactory discharge
of the Transition Requirements and execution of the Second Release on or after
the Separation Date and it becoming effective and irrevocable within thirty (30)
days after the Separation Date, the Company will) pay you the additional gross
amount of Four Hundred Thousand and 16/100 dollars ($400,000.16), subject to
appropriate tax and other applicable withholding  (the “Second Severance
Pay”).  

 

--------------------------------------------------------------------------------

Mr. Robert Gault

Page 3

January 29, 2020

 

 

5.3  Timing of Severance Pay:  The First Severance Pay and Second Severance Pay
will be paid by direct deposit to the account you have previously designated for
paychecks.  The First Severance Pay will be paid on the first payroll date that
is at least seven days following the First Effective Date.  The Second Severance
Pay will be paid on the first payroll date that is at least seven days following
the Second Effective Date.

 

5.4  COBRA Subsidy:  The Company shall provide a cash equivalent subsidy equal
to twelve (12) months of COBRA coverage for medical and/or dental coverage (at
the levels and elections you have currently selected).  The subsidy will be paid
to you, less withholding taxes, on the first payroll date that is at least seven
days following the Second Effective Date.

5.5  Outplacement Services:  Provided that you elect to engage Right Management
to assist you with outplacement services within 90 days after your Separation
Date, the Company shall provide twelve (12) months of outplacement services.

6.  Return of Company Property and Completion of Off-Boarding:  You hereby
confirm that you will return or have returned, within 10 days following the
Separation Date, all Company property of any type whatsoever that has been in
your possession, custody, or control.  No part of the Severance Package will be
due until all Company property has been returned, and you have properly
completed all off-boarding items.

7.  Company Confidential Information:  You acknowledge that you are bound by
your Employee Innovations and Proprietary Rights Assignment Agreement or
Employee Confidential Information and Assignment of Inventions Agreement
(“Proprietary Rights Agreement”) with the Company, dated December 15, 2014 and
that you will continue, even after your employment has terminated, to hold all
confidential and proprietary information (including internal policies and
procedures) of the Company in strictest confidence.  A copy of your Proprietary
Rights Agreement is attached as Exhibit A.

 

8.  Release of Claims:    

 

8.1  General Release:  You and your successors hereby release and waive any and
all claims, demands, debts, liabilities, actions, and causes of action you have
or may have, or at any other time had, against the Company and its current and
former predecessors, parent corporations, subsidiaries, and related entities,
and each of their shareholders, investors, officers, directors, agents,
attorneys, insurers, employees, successors, subscribers, affiliates, or assigns
(collectively “Releasees”), whether known or unknown, suspected or unsuspected,
based upon or arising out of any matter, cause, fact, thing, act, or omission
whatsoever, including matters, causes, facts, things, acts or omissions relating
in any way to your employment, and separation from the Company occurring at any
time up to and including the date on which you sign this Agreement (or, in the
case of the Second Release, the date the Second Release is signed), including,
without limitation:  (i) claims of unlawful or wrongful discharge, breach of
contract, breach of the covenant of good faith and fair dealing, fraud,
misrepresentation, negligence, breach of fiduciary duty, violation of public
policy, defamation, physical injury, emotional distress, claims for additional
compensation or benefits; (ii) claims of national origin, race, age, sex, sexual
orientation, disability, or other discrimination or harassment; (iii) claims
under federal, state, and local statutory law, including, without limitation,
Title VII of the 1964 Civil Rights Act, the Americans

 

--------------------------------------------------------------------------------

Mr. Robert Gault

Page 4

January 29, 2020

 

with Disabilities Act, the Age Discrimination in Employment Act of 1967,
(“ADEA”), the Family and Medical Leave Act, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the National Labor Relations
Act, the California Fair Employment and Housing Act, the California Family
Rights Act, the California Labor Code, the New Jersey Law Against
Discrimination, the New Jersey Civil Rights Act, the New Jersey Conscientious
Employee Protection Act, the New Jersey Family Leave Act, the New Jersey Equal
Pay Law, the New Jersey Occupational Safety and Health Law, all as amended; and
(iv) claims under any other applicable laws and/or regulations of any applicable
jurisdiction relating to employment or employment discrimination, and the law of
contract and tort (collectively, the “Released Claims”).  However, this release
is not intended to bar any claims that, by statute, may not be waived, such as
any challenge to the validity of your release of claims under the ADEA, as set
forth in this Agreement, claims for workers’ compensation benefits, unemployment
insurance benefits, or any statutory right to be indemnified for necessary
expenditures or losses incurred in the discharge of your duties under California
Labor Code Section 2802.

 

8.2  ADEA Release:  This Agreement is intended to satisfy the requirements of
the Older Workers’ Benefit Protection Act of 1990 (“OWBPA”).  You hereby
acknowledge that you are waiving and releasing any rights you have or may have
under the ADEA and that this waiver and release is knowing and voluntary.  You
acknowledge that the Severance Package is in addition to anything to which you
were already entitled.  You agree further that you are advised by this
Agreement, as required by the OWBPA, that (a) this waiver and release does not
apply to any rights or claims that may arise under the ADEA after you execute
this Agreement (or, in the case of the Second Release, after you execute the
Second Release), (b) you have the right to consult with an attorney prior to
signing this Agreement, (c) you have twenty-one (21) days from the date you
received this Agreement to consider it (although you may by your own choice sign
the Agreement earlier, and revisions to this Agreement, whether material or
immaterial, do not restart the running of this period), (d) you have seven (7)
days following your signing of the Agreement to revoke the Agreement, and (e)
this Agreement shall not be effective until the revocation period has expired,
therefore making the effective date the eighth (8th) day after this Agreement is
signed by you.   In addition, this Agreement does not prohibit you from
challenging the validity of this Agreement’s waiver and release of claims under
the ADEA.

 

8.3  Section 1542:  By signing below, you expressly waive and release and
promise never to assert any Released Claims against any of the Releasees, even
if you do not now believe that you have such claims.  You therefore waive, to
the fullest extent permitted under applicable law, your rights under Section
1542 of the Civil Code of California (set forth below) or any other statute of
similar effect.

 

--------------------------------------------------------------------------------

Mr. Robert Gault

Page 5

January 29, 2020

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

8.4  Right to Participate in Agency Proceeding:  This release does not prohibit
you from filing a charge with the Equal Employment Opportunity Commission (the
“EEOC”) or equivalent state or local agency in your state or the National Labor
Relations Board (“NLRB”) or participating in an EEOC, state, or local
administrative agency or NLRB investigation, or making other disclosures that
are protected under the whistleblower, anti-discrimination or anti-retaliation
provisions of federal, state or local law or regulation.  However, you do agree
to waive your right to monetary or other recovery should any claim be pursued
with the EEOC, state agency, NLRB, or any other federal, state, or local
administrative agency on your behalf arising out of or related to your
employment with and/or separation from the Company.  Additionally, this
Agreement does not limit or waiver your right to file an application for an
award for original information submitted pursuant to Section 21F of the
Securities Exchange Act of 1934.

 

9. Nondisparagement:  You agree that you will neither make nor publish, either
orally or in writing, any disparaging statements regarding the Company, or its
officers, directors, or employees, unless such statements are made truthfully in
response to a subpoena or other legal process, or in any way impede or interfere
with the professional relationships of the Company.

 

10.  Nonsolicitation:  You recognize the highly competitive nature of the
Company’s business and that Company employees are exposed to Company trade
secrets, which may include confidential information regarding its
employees.  Therefore, you agree that for a period of one (1) year following the
Separation Date, you will not, on behalf of yourself or any other person or
entity, directly or indirectly solicit any employee of the Company to terminate
his or her employment with the Company.

11.  Response to Prospective Employers:  In response to inquiries from
prospective employers regarding you, the Company will instruct its officers to
provide no information other than your dates of employment and positions held
with the Company.


12.  Confidentiality of Agreement:  The contents, terms, and conditions of this
Agreement must be kept confidential by you and must not be disclosed except to
your accountant, attorneys, and family members (all of whom you will instruct to
maintain confidentiality) or pursuant to a subpoena, court order, or an agency
request as described in Section 8.4.  You agree that if you are asked for
information concerning the circumstances of your separation or this Agreement,
you will state only that you and the Company reached an amicable resolution of
any disputes concerning your separation from the Company.  In the event you
receive a subpoena or other legal request to provide such confidential
information, you agree to provide the Company with reasonable and prompt notice
in advance of your disclosure of any such information.

 

 

--------------------------------------------------------------------------------

Mr. Robert Gault

Page 6

January 29, 2020

 

13.  Defend Trade Secrets Act: Notwithstanding any provisions in this agreement
or company policy applicable to the unauthorized use or disclosure of trade
secrets, you are hereby notified that, pursuant to Section 7 of the DTSA, you
cannot be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that is made (i) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law.  You also may not be held so liable
for such disclosures made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  In addition, individuals
who file a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order.

 

14.  No Admission of Liability and Binding Effect:  This Agreement and any
action taken by the Company or you, either previously or in connection with this
Agreement, is not and shall not be construed to be an admission or evidence of
any wrongdoing or liability on the part of either party.  This Agreement shall
be binding upon, and shall inure to the benefit of, the parties and their
respective successors, assigns, heirs, and personal representatives.

15.  Modification and Severability:  It is expressly agreed that this Agreement
may not be altered, amended, modified, or otherwise changed in any respect
except by another written agreement that specifically refers to this Agreement,
executed by an authorized representative of the Company and you.  You and the
Company agree that if, for any reason, any term or provision of this Agreement
is determined by a court to be invalid or unenforceable, in whole or in part,
the remaining terms and provisions shall remain fully enforceable. Such court
will have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision that most accurately
represents the parties’ intention with respect to the invalid or unenforceable
term or provision.  

 

16.  Governing Law, Dispute Resolution, and Attorneys’ Fees:  This Agreement
shall be construed and governed by the laws of the State of California, and you
and the Company agree that in the event of any litigation involving this
Agreement, such litigation shall take place in either the state or federal
courts located in Santa Clara County, California, and you submit to the
jurisdiction of those courts.  The prevailing party in any such dispute shall be
awarded reasonable attorneys’ fees and costs, unless otherwise prohibited by
law.

 

17.  Entire Agreement; Full Payment:  This Agreement, together with your
Proprietary Rights Agreement, constitutes the entire agreement between you and
the Company with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to such subject
matter.  You acknowledge that neither the Company nor its agents or attorneys
have made any promise, representation, or warranty whatsoever, either express or
implied, written or oral, which is not contained in this Agreement for the
purpose of inducing you to execute the Agreement, and you acknowledge that you
have executed this Agreement in reliance only upon such promises,
representations, and warranties as are contained herein. You further acknowledge
that the payments and arrangements in this Agreement shall constitute full and
complete satisfaction of any and all amounts properly due and owing to you as a
result of your employment with the Company and separation therefrom.

 

--------------------------------------------------------------------------------

Mr. Robert Gault

Page 7

January 29, 2020

 


18.  Review of Separation Agreement:  You understand that you may take up to
twenty-one (21) days to consider this Agreement and, by signing below, affirm
that you were advised to consult with an attorney prior to signing this
Agreement.  You also understand that you may revoke this Agreement in writing,
directed to Dean Chabrier, Chief People Officer within seven (7) days of signing
this Agreement, that the Effective Date of this Agreement is the eighth (8th)
day after you sign without revoking, and that the consideration set forth above
in Section 5 will not be paid or otherwise provided until after the Effective
Date.  Please review the Agreement, and let me know if you have any questions.  

 

19.  Accepting the Agreement:  To accept the First Release, please date and sign
this Agreement below by February 20, 2020 (the 22nd day from presentment) and
return the Agreement to me.  To accept the Second Release, please date and sign
the Second Release below no sooner than March 1, 2020 (the Separation Date), and
no later than March 23, 2020 (the 22nd day from the Separation Date) and return
it to me.  You also may accept this Agreement and the Second Release by
providing me with a signed facsimile copy or a signed portable document format
(“PDF”) of the Agreement and the Second Release by those respective dates. You
and the Company agree to accept signed electronic or written signatures on a PDF
of this Agreement and the Second Release as fully binding originals.  If you do
not sign and return the Agreement or the Second Release by those dates, the
Agreement and/or Second Release (as applicable) will expire.

 

We wish you the best in your future endeavors and thank you for your
contributions to the Company.

 

Sincerely,

 

Extreme Networks, Inc.

 

/s/ D. Chabrier

 

By:

 

Dean Chabrier

Title:

 

Chief People Officer

 

By signing this First Release, I acknowledge that I have had the opportunity to
review this Agreement carefully, that I understand the terms of the Agreement,
and that I voluntarily agree to those terms.

 

Dated:  

 

 

 

1/28/20

 

 

,

2020

 

/s/ Robert Gault

 

Robert Gault

 

 

--------------------------------------------------------------------------------

Mr. Robert Gault

Page 8

January 29, 2020

 

Second Release

(to be signed on or after Separation Date)

By signing this Second Release, I affirm that:

 

1.

I have read the terms of the Agreement again, that I understand the terms, and I
affirm the validity of the general release of claims in Section 8 of the
Agreement and freely agree that the terms and conditions of the Agreement are
extended up to and including the Separation Date.

 

 

2.

I affirm the validity of Section 3 above regarding receipt of compensation due.

 

 

3.

I understand that my rights set forth in Section 8.2 of the Agreement apply to
this Second Release.

 

 

4.

I understand that if I do not execute this Second Release, or if I revoke my
acceptance of this Second Release within seven (7) days after signing, I will
not be entitled to the Second Severance Pay.

 

 

5.

That the Agreement is complete, true, accurate, valid, and in full force and
effect as of the date below.

 

Robert Gault

 

Date

 

 

--------------------------------------------------------------------------------

Mr. Robert Gault

Page 9

January 29, 2020

 

EXHIBIT A

 

Proprietary Rights Agreement

 